internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-118009-00 date date legend fund fund fund fund fund fund fund fund fund plr-118009-00 corporation advisor state dear this responds to your request for a ruling dated date filed by your authorized representative on behalf of fund sec_1 through the requested ruling is as follows payments and or reimbursements of certain operating_expenses of six new series of the corporation collectively upper-tier funds by the funds pursuant to an annual servicing agreement will not be considered preferential dividends of the funds under sec_562 of the internal_revenue_code_of_1986 facts corporation is organized under the laws of state and is registered with the securities_and_exchange_commission sec as a diversified open-end management investment_company under the investment_company act of as amended the act each fund is a series of corporation each qualifies and intends to continue to qualify as a regulated_investment_company ric under subchapter_m part i of the code each fund will operate as an underlying or lower-tier fund in a fund-of-funds structure each fund issues shares in classes an institutional class and a retail class institutional and retail class shares may be purchased through financial intermediaries or directly from a fund institutional class shares will bear neither sales charges distribution fees shareholder service fees nor administrative service fees retail class shares will bear no sales charges but will pay distribution or shareholder service fees and an administrative service fee corporation intends to create new series funds that will qualify as rics each new series_fund will operate as an upper-tier fund in a fund-of-funds structure each upper-tier fund will also issue an institutional class and a retail class of shares institutional class shares will bear neither sales charges distribution fees shareholder service fees nor administrative service fees retail class shares will bear no sales charges but will pay distribution or shareholder service fees and an administrative service fee plr-118009-00 each upper-tier fund will invest substantially_all its assets in institutional class shares of funds each will also hold cash and or invest in money market instruments an upper-tier fund will use its cash assets to rebalance its mix of assets periodically although investors may directly purchase shares of an individual fund shares of the funds are offered and marketed principally in furtherance of this objective assets invested in an upper-tier fund will be allocated among the funds in accordance with pre-determined allocation ranges advisor will serve as investment_advisor and manager both to funds and to the upper-tier funds advisor will charge each fund an advisory fee it will also charge each upper-tier fund an advisory fee for performing the investment advisory and asset allocation services described in the preceding paragraph it will also provide administrative and transfer agency services both to funds and to the upper-tier funds the upper-tier funds expect to generate cost savings for the funds to the extent an upper-tier fund attracts assets to the funds that would not otherwise have been invested in the funds the funds’ expense ratios total expenses divided by net assets should decrease investments by the upper-tier funds in the funds also may result in reduced portfolio turnover at the fund level to the extent that investors seeking an asset allocation program invest in the upper-tier funds rather than directly in the funds reduced portfolio turnover will lower transaction costs and lessen realized capital_gains at the fund level as the upper-tier funds use cash flows to rebalance asset mix funds the upper-tier funds and advisor plan to enter into a servicing agreement whereby the funds will pay or reimburse the upper-tier funds for a portion of their administrative expenses as consideration for the cost savings expected to be derived by the funds as described in the preceding paragraph for purposes of the servicing agreement the term administrative expenses includes transfer agency fees shareholder servicing fees trustees’ fees custody fees legal fees sec and state blue sky registration fees audit and accounting fees printing and postage expenses under the servicing agreement the administrative expenses of the upper-tier funds will be allocated among the funds in proportion to the average daily value of each fund’s shares held by the upper-tier funds law sec_851 of the code defines a ric in part as a domestic_corporation registered under the act as a management company sec_851 of the code limits the definition of a ric to a corporation meeting plr-118009-00 certain election gross_income and diversification requirements sec_851 of the code provides a special rule for a ric having more than one fund this provision treats each fund as a separate corporation for all purposes of the code other than the definitional requirement of sec_851 a corporation that is a ric within the meaning of sec_851 of the code and that is taxable under subchapter_m part i pays tax on its investment_company_taxable_income under sec_852 and on the excess if any of its net_capital_gain over its deduction for dividends_paid determined with reference to capital_gain dividends only under sec_852 sec_852 of the code provides that a ric is not taxable under subchapter_m part i unless its deduction for dividends_paid as that term is defined in sec_561 with certain modifications for the taxable_year equals or exceeds a specified portion of its taxable_income with certain adjustments and its net tax-exempt_interest income sec_561 of the code defines the deduction for dividends_paid for purposes of sec_852 to include dividends_paid during the taxable_year sec_561 of the code applies the rules of sec_562 to determine which dividends are eligible for the deduction for dividends_paid under sec_561 sec_562 of the code states that the term dividend except as otherwise provided includes only dividends described in sec_316 which provides a definition of dividends for purposes of corporate_distributions sec_316 of the code defines the term dividend as any distribution_of_property made by a corporation to its shareholders out of its earnings_and_profits e_p accumulated after date or out of its e_p of the taxable_year computed as of the close of the taxable_year without diminution by reason of any distributions made during the taxable_year without regard to the amount of the e_p at the time the distribution was made sec_562 of the code provides that the amount of any distribution shall not be considered as a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata does not prefer any shares of stock of a class over other shares of stock of that same class and does not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by shareholders to be preferred conclusion because of the unique nature of open-end rics payments and or plr-118009-00 reimbursements of certain operating_expenses described in this letter as administrative expenses of the upper-tier funds by the funds pursuant to an annual servicing agreement will not be considered preferential dividends of the funds under sec_562 of the code except as specifically ruled upon above no opinion is expressed or implied regarding the federal tax aspects of this transaction this ruling is directed only to the funds sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of a fund for each taxable_year in which the fund pays operating_expenses under the servicing agreement described in this letter sincerely yours acting associate chief_counsel financial institutions products by william e coppersmith chief branch
